Davis, P. J.:
We think the items objected to in the bill already furnished were too general and ought to have been made more definite and certain in some particulars. But the order made by the court below seems to us to be too stringent, and to carry the statement required beyond the true office of the bill of particulars. As was said by Robertson, C. J., in Drake v. Thayer (5 Robertson’s Superior Court Reports, 701): “The office of such a supplemental statement as a bill of particulars is merely to limit the generality of a complaint, and to prevent surprise on the trial, but not to furnish evidence.” The order made in this case goes into details with all the particularity of ft cross-examination, and its object seems to be to enable the defendant, by such an examination of the plaintiff, to seek out evidence to meet the claim rather than to ascertain the items of which it is composed.
In respect to the first item it was proper to require that the plaintiff should state the particular months during which his expenses were incurred in London, and .there is no difficulty in the plaintiff furnishing that statement. But that he should be required to go further, and state every person with whom he boarded or roomed while in London, and the rate at which he paid per day or per week for his board, is to go beyond the legitimate object of a bill of particulars.
And so as to the second item, it was proper that the year and *633months in which the plaintiff incurred his alleged expenses should be stated, and the amount, so far as practicable, paid for hotel bills and for railroad fares, but it was requiring more than seems to us proper that he should be compelled to specify the name of every hotel at which he stopped in each of the places named, and the dates at which he was at such hotel.
And so as to the third item it was proper that he should state the amount expended on his first trip, and how much on the second trip, and that he should state what amount was paid out for office expenses, giving the date of the several items, so far as practicable.
And so as to the fourth item, it was proper that the time when the plaintiff visited Germany should be given, and the period during which the expenses charged were incurred, but it was going too far to require him to set down each particular item of such expenses as specified in the order.
The order below should be modified to conform with the suggestions above named, and as modified, affirmed without costs to either party of this appeal.
Bradt, J., concurred.
Present — Davis, P. J., and Bradt, J.
Order modified as suggested in opinion, and affirmed as modified, without costs.